FILED
                             NOT FOR PUBLICATION                             JUN 20 2013

                                                                        MOLLY C. DWYER, CLERK
                     UNITED STATES COURT OF APPEALS                       U .S. C O U R T OF APPE ALS




                             FOR THE NINTH CIRCUIT



JOSUE ESTRADA CALVILLO,                          No. 11-71746

               Petitioner,                       Agency No. A029-567-302

  v.
                                                 MEMORANDUM *
ERIC H. HOLDER, Jr., Attorney General,

               Respondent.



                      On Petition for Review of an Order of the
                          Board of Immigration Appeals

                             Submitted June 18, 2013 **

Before:        TALLMAN, M. SMITH, and HURWITZ, Circuit Judges.

       Josue Estrada Calvillo, a native and citizen of Guatemala, petitions for

review of the Board of Immigration Appeals’ (“BIA”) order denying his motion to

reopen. Our jurisdiction is governed by 8 U.S.C. § 1252. We review for abuse of

discretion the BIA’s denial of a motion to reopen. Najmabadi v. Holder, 597 F.3d


          *
             This disposition is not appropriate for publication and is not precedent
except as provided by 9th Cir. R. 36-3.
          **
             The panel unanimously concludes this case is suitable for decision
without oral argument. See Fed. R. App. P. 34(a)(2).
983, 986 (9th Cir. 2010). We dismiss in part and deny in part the petition for

review.

      We lack jurisdiction to review Calvillo’s challenges to the original agency

proceedings in 1995 because this petition is not timely as to those proceedings.

See Ma v. Ashcroft, 361 F.3d 553, 557 n.6 (9th Cir. 2004).

      The BIA did not abuse its discretion in denying Calvillo’s untimely motion

to reopen because he did not establish changed circumstances in Guatemala to

qualify for the regulatory exception to the time limit. See 8 C.F.R.

§ 1003.2(c)(3)(ii); Najmabadi, 597 F.3d at 987-90.

      PETITION FOR REVIEW DISMISSED in part; DENIED in part.




                                          2                                      11-71746